Citation Nr: 0318192	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for residuals of a 
concussion.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for arthritis of the 
right shoulder.

6.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

7.  Entitlement to service connection for arthritis of the 
cervical spine.

8.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right zygomatic arch.

9.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	William J. Kenney, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1959 to June 1972.  His citations include 
the Silver Star Medal and the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1999 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to service connection for arthritis 
of the right shoulder, lumbosacral spine, and cervical spine 
will be the subject of the remand portion of this decision.


FINDINGS OF FACT

1.  There is no medical diagnosis of any current rhinitis, 
irritable bowel syndrome, or residuals of a concussion.

2.  Audiological examination shows that the veteran does not 
currently have hearing loss disability, under VA standards, 
in the right ear.

3.  Competent medical evidence has linked current hearing 
loss disability in the left ear to the veteran's period of 
active service.

4.  Residuals of a fracture of the right zygomatic arch are 
manifested by pain in the right cheek area.

5.  PTSD is primarily manifested by recurrent nightmares and 
survivor guilt; the disability is productive of no more than 
moderate impairment.


CONCLUSIONS OF LAW

1.  Rhinitis, irritable bowel syndrome, and residuals of a 
concussion were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  Hearing loss in the right ear was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Hearing loss in the left ear was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

4.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for residuals of a 
fracture of the right zygomatic arch are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.20, 4.84a, Diagnostic Code 6009 (2002).

5.  The schedular and extraschedular criteria for an 
evaluation in excess of 50 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
February 2002 and April 2003 letters, the RO notified the 
veteran of the evidence which he should submit in support of 
his claims.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claims on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

I. Service Connection for Rhinitis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Service connection presupposes a 
diagnosis of a current disease.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

The veteran's service medical records are entirely negative 
for complaints, findings, or a diagnosis of rhinitis.  The 
veteran has not presented any medical evidence of a diagnosis 
of rhinitis and the record contains no such diagnosis.  As a 
layman, the veteran is not qualified to offer an opinion on a 
question of medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board finds that there is 
no competent evidence of current rhinitis or of a link 
between any current rhinitis and any incident of active 
service.  For those reasons, entitlement to service 
connection for rhinitis is not established.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002); 
Rabideau, Espiritu, supra.

II. Service Connection for Irritable Bowel Syndrome

The veteran's service medical records are entirely negative 
for complaints, findings, or a diagnosis of irritable bowel 
syndrome.  The veteran has not presented any medical evidence 
of a diagnosis of irritable bowel syndrome and the record 
contains no such diagnosis.  As a layman, the veteran is not 
qualified to offer an opinion on a question of medical 
diagnosis.  Espiritu, supra.  The Board must conclude that 
there is no competent evidence of a current irritable bowel 
syndrome or of a link between any current irritable bowel 
syndrome and any incident of active service.  For those 
reasons, entitlement to service connection for irritable 
bowel syndrome is not established.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002); Rabideau, 
Espiritu, supra.

III. Service Connection for Residuals of a Concussion

The veteran's service medical records reveal that, in August 
1963, he fell approximately 5 feet in an aircraft hanger at a 
Royal Air Force base in Scotland and struck the right frontal 
area of his head.  He was unconscious for approximately 5 
minutes.  He was hospitalized for observation and treatment.  
A neurological examination was normal except for his loss of 
memory for the events of the accident.  The pertinent 
diagnosis was concussion of the brain.  On the fifth day 
after the fall, the veteran was returned to full duty.

At an examination for a medical board in June 1971, there 
were no findings of any residuals of the 1963 concussion.

In March 2000, a private physician reported that the 
veteran's August 1963 concussion appeared to have resolved 
satisfactorily.  The veteran has not presented any medical 
evidence or opinion that he currently has any residual 
disability related to the concussion which he sustained in 
August 1963.  As a layman, the veteran is not qualified to 
provide such a diagnosis.  See Espiritu, supra.  Because 
there is no competent medical evidence of a current diagnosis 
of residuals of a concussion, service connection for such 
disability is not warranted.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002); Rabideau, supra.    

IV. Service Connection for Hearing Loss

Organic disease of the nervous system, to include 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

The record reveals that, in early June 1967, the veteran was 
present on the USS Liberty in the Mediterranean Sea when the 
ship was attacked by forces of the State of Israel.  The ship 
was subjected to bombing and a torpedo attack, which exposed 
the veteran to loud noise.  In late June 1967, at the 
outpatient clinic of a service department hospital in 
Germany, very mild hearing loss in the right ear was noted.  
However, audiometric testing at that time had shown auditory 
acuity in the right ear to be within normal limits in the 
conversational range of 500 to 4000 Hertz.  The pure tone 
threshold in the left ear at 6000 Hertz was 40 in ASA units 
or 45 in ISO units, indicating a high-frequency hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).

A medical board report in June 1971 and a physical evaluation 
board report in April 1972 were silent as to any hearing loss 
the veteran may have had at those times.

At a VA audiological examination in May 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
30
LEFT
10
5
5
20
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

With regard to the right ear, none of the auditory thresholds 
is 40 decibels or greater, 3 of the auditory thresholds are 
not 26 or greater, and the speech discrimination score is not 
94 or less.  Accordingly, the veteran does not have hearing 
loss disability, under VA standards, in the right ear, and so 
service connection may not be granted for hearing loss in the 
right ear.  See 38 C.F.R. § 3.385 (2002).

With regard to the left ear, the decibel loss of 55 at 4000 
Hertz shows that the veteran currently has hearing loss 
disability, under VA standards, in the left ear.  The 
question remains whether his hearing loss disability in the 
left ear is related to his active service.  At a VA ear 
examination in May 1999, the examiner reported that the 
veteran did not have a significant post-military history of 
noise exposure and, therefore, it is as likely as not that 
his hearing loss resulted from acoustic trauma during 
military service.  In addition, in May 1999, a private 
physician reported an opinion that the acoustic trauma 
sustained by the veteran aboard ship in June 1967 doubtless 
played a significant role in diminishing his hearing at high 
frequencies.  The competent medical evidence thus shows a 
nexus, or link, between the veteran's current hearing loss 
disability in the left ear and his active service.  Service 
connection for hearing loss in the left ear is established.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002).

V. Increased Rating for Fracture of Right Zygomatic Arch

The veteran's service medical records reveal that, in August 
1963, when he fell in an aircraft hanger, he sustained a 
fracture in his right cheek area.  X-rays showed an 
undisplaced, non-depressed fracture part way through the 
right zygomatic arch, which required no treatment.

At a VA bones examination in June 2000, the veteran 
complained of constant pain in his right high cheek area.  He 
denied any locking or any problem with chewing.  He took 
Advil for this pain and for other reasons.  On examination, 
the veteran's facial features were symmetrical.  There was no 
tenderness of the right cheek area.  The diagnosis was non-
displaced fracture of the zygomatic arch, remote.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of 2 disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  As the veteran has appealed the initial rating for 
residuals of a fracture of the zygomatic arch, the Board will 
consider whether staged ratings might be appropriate.

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  Fracture of the zygomatic arch is an unlisted 
condition, which the RO rated as analogous to an unhealed 
injury of an eye.  Under 38 C.F.R. § 4.84a, an unhealed 
injury of an eye (Diagnostic Code 6009) and the other 
diseases of the eye listed at Diagnostic Codes 6000-6008, in 
chronic form, are to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with a minimum rating during active pathology of 10 percent.

There is no evidence that the veteran is ever incapacitated 
by pain in the right cheek area or that the disability of 
residuals of a fracture of the right zygomatic arch affects 
his visual acuity or field of vision.  The disability is 
manifested by a persistent, subjective complaint of pain, 
which, the Board finds, is appropriately and adequately 
compensated by the currently assigned 10 percent evaluation.  
No basis for an evaluation in excess of 10 percent at any 
time during the appeal period has been demonstrated.  
Entitlement to an evaluation in excess of 10 percent is thus 
not established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.84a, Diagnostic Code 6009 (2002); Fenderson, 
supra.

VI. Increased Rating for PTSD

38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD, 
and a general formula for rating mental disorders, provides 
that an evaluation of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.              
 
A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
and thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

In a recent case in which the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD, the Court, in 
affirming the Board's decision, rejected an appellant's 
argument that the symptoms listed for PTSD in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, fourth edition (DSM-IV) should replace 
the criteria in the general formula for rating mental 
disorders of 38 C.F.R. § 4.130.  The Court noted that the 
symptoms recited under both the 30 percent and 50 percent 
ratings in 38 C.F.R. § 4.130 follow the phrase "such 
symptoms as" and that 'such as' means "for example" or 
"like or similar to."  The Court stated that the factors 
listed in the rating formula are "examples" of conditions 
which warrant particular ratings and that, without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  The Court 
stated that the VA Secretary, acting within his authority to 
adopt and apply schedule of ratings, chose to create on 
general rating formula for mental disorders and that the 
Secretary's use of the phrase "such symptoms as" followed 
by a list of examples provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  The Court held 
that, in rating mental disorders, VA is to consider all 
symptoms of a claimant's condition which affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See Mauerhan v. Principi, 16 
Vet. App. 436, 441-443 (2002).

At a VA PTSD examination in May 1999, the veteran described 
the stress of being on the USS Liberty in June 1967 when it 
was suddenly and inexplicably attacked by Israeli forces 
during the Six Day War.  During the attack, many men were 
killed, including a close friend of the veteran.  The veteran 
was in very close quarters with dead men all around and much 
smoke and fire.  He sustained burns to his face and a 
shrapnel wound to his scalp, and he was med-evaced off the 
ship for treatment.  On mental status examination, the 
veteran's affect was depressed.  He reported middle sleep 
disturbance and recurring nightmares 2 or 3 times per week 
about the ship being bombed and torpedoed.  He stated that he 
had crying spells and panic attacks.  He reported survivor 
guilt.  The diagnosis was PTSD with major depression.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 65.  The Board notes that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
GAF score of 65 denotes some mild symptoms or some difficulty 
in social, occupational or school functioning but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

At a VA psychiatric examination in June 2000, the veteran 
related his stressor on board the USS Liberty in June 1967 
and also reported that he served a tour of duty in Vietnam in 
1969-1970, during which he survived a crash landing of a 
helicopter which was riddled with bullets and an assault by 
Vietnamese child who threw a "satchel charge" at the 
veteran and other Marines.  After separation from service, 
the veteran held various civilian jobs.  He was fired from 
some jobs and felt that his anger may have played a part in 
the firings.  Currently, he was working 6 days a week as a 
long-haul truck driver.  He lived with his wife on a farm in 
Missouri.  He indicated that, in the past, he saw a private 
psychiatrist who felt that the veteran's depression was more 
significant than his PTSD and who prescribed anti-depressant 
medication.  The veteran reported that he continued to have 
nightmares of his stressful experiences in service, 
especially the attack on the ship.  He also had 
claustrophobia, which he attributed to having been on the 
lower levels of the ship when it was attacked and having 
difficulty making it up to the deck.  On mental status 
examination, the veteran's emotional tone was labile and sad.  
His speech was coherent but at times quite loud and 
tangential.  Several times when discussing his past, the 
veteran broke into tears.  The examiner noted that the 
veteran was able to work as a trucker with little contact 
with co-workers and found that it would be difficult for him 
to work in a position requiring constant contact with co-
workers.  The examiner commented on the prominence of the 
veteran's emotions and depressed mood.  The diagnoses on Axis 
I were PTSD, delayed onset, chronic, and rule out major 
depression, recurrent, chronic.

At a VA mental health clinic consult by a staff psychiatrist 
in August 2001, the veteran's anger and unresolved grief over 
his inservice stressors was noted.  The staff physician found 
that the veteran would benefit from medication and therapy.  
He assigned a GAF score of 45, which denotes serious symptoms 
or any serious impairment in social, occupational or school 
functioning.  See DSM-IV 32.  The veteran then became a 
patient of the VA staff psychiatrist who evaluated him in 
August 2001.

In a September 2001 mental health clinic visit, the veteran 
related that his nightmares about the attack on his ship 
involved noise, screams, smells, slipping in oil, the air 
filled with smoke, and not being able to breathe.  In October 
2001, the veteran stated that the Prozac which had been 
prescribed for him had been beneficial.  In January 2002, he 
stated that, since the announcement of a war on terrorism, he 
was having an increase in nightmares, especially about 
Vietnam.  

In a May 2002 mental health clinic visit, the veteran stated 
that his dreams had been less traumatic.  The staff 
psychiatrist assigned a GAF score of 55, which denotes 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  In July 2002, the 
veteran stated that he had frequent dreams of being in 
Vietnam.  

In November 2002 the veteran came to his VA mental health 
clinic visit with his wife.  They were having considerable 
marital stress.  She complained about the veteran's 
management of their money and stated that "We could have 
been retired by now."  The veteran was still driving a truck 
an average of 60 hours per week.  The staff psychiatrist 
assigned a GAF score of 55.  

In February 2003, the veteran stated that he was less 
depressed and his sleep had improved.  He found his 
prescribed medication beneficial.  He admitted to excessive 
consumption of beer and agreed to drink less.  In April 2003, 
the veteran stated that his dreams were calmer than before.  
He continued to drink too much on his day off.  The staff 
psychiatrist assigned a GAF score of 60, which denotes 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning.

Upon consideration of the evidence of record concerning the 
veteran's psychiatric disability, the Board notes that, from 
the progress notes of the staff psychiatrist he has been 
seeing since August 2001, it appears that his condition has 
not increased in severity but rather has improved with 
psychotherapy and medication.  According to the GAF scores 
assigned by the staff psychiatrist, the symptomatology of the 
veteran's PTSD with depression is currently moderate in the 
degree of severity.  At the commencement of treatment, the 
veteran's impairment of functioning had been found to be 
serious.

As noted above, a 70 percent evaluation for PTSD requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  The medical evidence since 
the VA examination of May 1999 does not, the Board finds, 
show that the veteran's PTSD is manifested by occupational 
and social impairment with deficiencies in most areas.  The 
veteran continues to work full-time in a productive way, and 
he has maintained his marriage of many years, despite some 
marital disagreements.  His service connected PTSD is 
primarily manifested by nightmares about his unfortunate 
experiences in June 1967 aboard ship and during his time in 
Vietnam.  However, he has not exhibited in any consistent way 
the symptoms listed in the general formula for rating mental 
disorders and Diagnostic Code 9411 as indicative of 
impairment warranting a 70 percent evaluation.  As discussed 
above, during the pendency of his appeal, the veteran's 
psychiatric condition has improved with treatment.  The Board 
concludes that there is no basis in the record on which an 
evaluation in excess of 50 percent might be granted for the 
veteran's PTSD.  The psychiatric disability picture presented 
in this case does not more nearly approximate the criteria 
for a higher rating.  Entitlement to an increased rating for 
PTSD is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002); Fenderson, 
supra.  
 

VII. Extraschedular Ratings

In reaching this decision, the Board has considered the 
history of the veteran's disabilities, as well as the current 
clinical manifestations and the effect his disabilities may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2. (2002).  Additionally, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2002) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
in this case, the disability picture of PTSD and residuals of 
a fracture of the right zygomatic arch is not so exceptional 
or unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's disabilities have markedly interfered with 
his employment or resulted in frequent hospitalizations.  The 
Board is, therefore,  not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VIII. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims for which the benefits sought are denied by this 
decision, the benefit of the doubt doctrine does not apply on 
those issues.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for rhinitis is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for residuals of a concussion is denied.

Service connection for hearing loss in the right ear is 
denied.

Service connection for hearing loss in the left ear is 
granted.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right zygomatic arch is 
denied.  

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.




REMAND

With regard to the veteran's claims of entitlement to service 
connection for arthritis of the right shoulder, lumbosacral 
spine, and cervical spine, the Board notes, as a preliminary 
matter, that a rating decision in December 1972 granted 
service connection for arthralgia.  "Arthralgia" is defined 
as pain in a joint.  See Dorland's Illustrated Medical 
Dictionary 140 (28th ed., 1994).  The Board notes that the 
rating decision in December 1972 did not specify the joints 
affected by arthralgia for which service connection was being 
granted.  The veteran's service medical records reveal that 
he underwent an examination for a medical board proceeding in 
June 1971.  At that time, he complained of aching and 
stiffness of most joints, including, inter alia, both 
shoulders, the neck, and the lumbar area.  A physical 
examination was normal, and X-rays were negative.  The 
diagnosis was arthralgia, underlying etiology not determined 
at present.  In April 1972, a physical evaluation board found 
the same diagnosis.  In his application for compensation or 
pension, received in September 1972, the veteran sought 
service connection for arthralgia, etiology unknown.  He did 
not specify the joints affected by arthralgia for which he 
was seeking service connection.  At a VA examination in 
October 1972, the pertinent diagnosis was arthralgia, 
multiple joints.  Many years later, in October 1998, the 
veteran stated that he was seeking service connection for 
disorders of the right shoulder and neck and an "increased 
rating on my back condition."  In the rating decision of 
July 1999, the RO found that the veteran was asserting a 
claim of entitlement to service connection for a back 
disability, claimed as an increased rating.

Current medical evidence shows that the veteran suffers 
degenerative arthritis of the joints of the right shoulder, 
lumbosacral spine, and cervical spine, and his statements 
indicate that he is seeking service connection for such 
disabilities.  As there was no diagnosis of arthritis 
documented in the veteran's service medical records or at the 
VA examination in October 1972 and the veteran was not 
claiming entitlement to service connection for arthritis, the 
Board finds that the rating decision of December 1972, which 
granted entitlement to arthralgia did not grant entitlement 
to service connection for arthritis of the right shoulder, 
lumbosacral spine, or cervical spine.  The veteran's claims 
of entitlement to service connection for arthritis of the 
right shoulder, lumbosacral spine, and cervical spine are 
before the Board for appellate consideration.  (The Board 
notes, parenthetically, that the 
Court, which was not in existence at the time of the December 
1972 rating decision, has held that pain  alone, without a 
diagnosed or underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).)

Regulations have been promulgated by VA implementing the 
VCAA.  One such regulation, 38 C.F.R. § 3.159, relates to 
providing medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) (2002) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii)	Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.

In March 2000, B. C. H., a private orthopedic surgeon, 
reported that the veteran gave a history of right shoulder 
and neck symptoms since his fall in an aircraft hanger in 
service in August 1963 and of back symptoms since he 
sustained a blast injury aboard ship in June 1967.  Dr. B. C. 
H. reported that X-rays showed degenerative arthritis of the 
lumbar spine and degenerative changes of the cervical spine.  
He also reported that the veteran has had ongoing complaints 
of shoulder discomfort over the acromioclavicular joint.  He 
stated, "While it is recognized that these alterations in 
the axile skeleton are of a degenerative nature, it is also 
known that incremental accumulative injuries add to the 
problem and in that respect the symptoms, of which he 
complained in part, could be related to the traumatic events 
described herein."

The Board finds that the history provided by the veteran and 
the findings and opinion by Dr. B. C. H. indicate that the 
veteran's current arthritis of the right shoulder, 
lumbosacral spine, and cervical spine may be associated with 
the events in August 1963 and June 1967 while he was on 
active duty.  However, the Board finds that the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, because the veteran sustained post-
service intercurrent injuries to the right shoulder, low 
back, and neck, and the relationship, if any, of his current 
disabilities to the post-service injuries is not clear.  The 
record discloses that: in 1974, the veteran sustained a neck 
injury in a motor vehicle accident; in October 1977 and 
December 1977, he sustained workplace injuries to his low 
back while tilting oil drums; in November 1989, he fell off a 
ladder onto his right shoulder and neck area; and, in July 
1995, he sustained a right trapezius and AC joint strain 
while working in a grocery store.  The issues of entitlement 
to service connection for arthritis of the right shoulder, 
lumbosacral spine, and cervical spine will, therefore, be 
remanded so that the veteran may be evaluated by a specialist 
in orthopedics, who will be requested to opine on the medical 
question of the likely etiology of the veteran's current 
arthritis.

Under the circumstances, this case is REMANDED for the 
following:

Arrangements should be made for the 
veteran to be examined by a specialist in 
orthopedics.  It is imperative that the 
examiner review the pertinent service 
medical records and post-service medical 
records in the claims file.  The examiner 
should determine the nature and extent of 
any current disorders of the veteran's 
right shoulder, lumbosacral spine, and 
cervical spine and respond to the 
following questions:
(1)	What is the likely etiology of any 
diagnosed disorders of the right 
shoulder, lumbosacral spine, and cervical 
spine?
(2)	Is it more likely, less likely, or 
at least as likely as not that current 
disorders of the right shoulder, 
lumbosacral spine, and cervical spine are 
related to a fall in August 1963 and/or a 
blast injury or other injuries claimed to 
have been sustained aboard a ship in June 
1967?
(3)	If your answer to the second 
question is that it is more likely or at 
least as likely as not that the current 
disorder(s) are related to injuries in 
service in August 1963 and/or June 1967, 
please comment on the effect, if any, of 
the documented post-service injuries to 
the right shoulder, low back, and neck on 
the current condition of the veteran's 
right shoulder, lumbosacral spine, and 
cervical spine.

A rationale should be provided for the 
opinions expressed by the examiner.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case (SSOC) and an 
opportunity to respond thereto.  The SSOC should notify the 
veteran of the evidence which would be needed to substantiate 
his claims and whether VA or the claimant is expected to 
obtain and submit such evidence.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



